 

--------------------------------------------------------------------------------

Exhibit 10.2

 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "First Amendment"), dated as of
February 12, 2010, is between BLACKWATER NEW ORLEANS, L.L.C. (the "Borrower")
and JPMORGAN CHASE BANK, N.A. ("Bank"), as follows:
 
RECITALS
 
A.           Borrower and Bank have executed a Credit Agreement, dated as of
December 23, 2008 and a letter agreement dated April 21, 2009 (collectively, the
"Credit Agreement") relating to an initial loan in the principal amount of
$2,500,000.
 
B.           The Borrower has requested an additional non-revolving line of
credit in the amount of $2,150,000, and the Bank is willing to make such loan on
the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the
parties hereto agree as follows:
 
1.           Section 1 (Credit Facilities) of the Credit Agreement is hereby
amended to add a new subsection 1.2 to read as follows:
 
1.2 
Loans. The Bank has heretofore made a $2,500,000 term loan to the Borrower and
upon satisfaction of the conditions precedent set forth in this First Amendment,
the Bank agrees to make a $2,150,000 non-revolving line of credit available to
the Borrower to finance a portion of the construction of three tanks and a dock
on the Property. Advances will be made monthly upon the Bank's receipt of a
request for advance, copies of any draw request and for copies of invoices
related to the work to be completed.

 
2.           Section 5.2B (Distributions) of the Credit Agreement is hereby
amended to read as follows:
 
A.
Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this Agreement or any other Related Documents and to do so will
not cause a default under any of such agreements, the Borrower may pay
Distributions to its Equity Owner (Blackwater Midstream Corp) up to the maximum
amount of $2,150,000 during any fiscal year beginning with the fiscal year
ending March 31, 2011.

 
3.           Section 4 (Affirmative Covenants) of the Credit Agreement is hereby
amended to add a new Section 4.13 to read as follows:
 
4.13
Convertible Notes. The Borrower will cause Backwater Midstream Corp. ("BWMS") to
restructure its convertible debt notes in the aggregate amount of $3,000,000, so
that (i) by June 30, 2010 the holders of at least $1,000,000 of said notes will
have either extended the maturity date of said notes to a date not earlier than
September 30, 2014, or converted said notes to common stock of BWMS, or a
combination of both; (ii) by August 31, 2010 the holders of an aggregate of at
least $2,000,000 of said notes will have either extended the maturity date of
said notes to a date not earlier than September 30, 2014 or converted said notes
to common stock of BWMS, or a combination of both; and (iii) by October 31,
2010, the holder of an aggregate of at least $2,850,000 of such notes will have
either extended the maturity of said notes to a date not earlier than September
30, 2014 or will have converted said notes to common stock of BWMS, or a
combination of both. For purposes of this provision replacement of the notes
with other notes with a maturity date not earlier than September 30, 2014 shall
be considered the same as an extension of the maturity date of the original
notes. So long as the payment thereof will not cause an Event of Default under
Section 5.2M, the Borrower may make principal payments during prior to September
30, 2014 in an aggregate amount not to exceed $150,000.


 
 

--------------------------------------------------------------------------------

 



 
 
4.               Section 5.2M (Negative Covenants; Fixed Charge Coverage Ratio)
of the Credit Agreement is hereby amended to substitute the following definition
for "Test Period": "As used in this subsection, the term "Test Period" means
each year-to-date period ending on June 30, September 30, December 31 and March
31 of each fiscal year, beginning June 30, 2010.
 
5.              The Borrower reaffirms that the Collateral for the Credit
Facilities shall be (i) Collateral Mortgage, Assignment of Leases and Rents and
Security Agreement by the Borrower in favor of the Bank, dated December 23,
2008, covering the Property located at 660 Labauve Drive, Westwego, Louisiana
70094; and (ii) Security Agreement by the Borrower in favor of the Bank of even
date herewith covering that certain Terminal Services Agreement between the
Borrower and Martin Products Sales, LLC, dated as of November 9, 2009.
 
6.              This First Amendment shall become effective upon receipt by the
Bank of all of the following:
 
 
(i)
A fully executed copy of this First Amendment.

 
 
(ii)
A fully executed copy of the Security Agreement relating to the Terminal
Services Agreement and the filing of a UCC-1 Financing Statement in connection
therewith.

 
 
(iii)
Evidence of the funding of either (a) a subordinated loan by Blackwater
Midstream Corp. to the Borrower (and the delivery of a subordination agreement
acceptable to the Bank) or (b) an equity contribution by Blackwater Midstream to
the Borrower, or both, in the aggregate amount of $3,000,000.

 
 
(iv)
Payment of a facility fee of $16,125 (being 0.75% of the new Credit Facility).

 
 
(v)
Payment of all fees of Bank's counsel in connection with the documentation of
the new Credit Facility.

 
 
(vi)
Borrower's receipt of a U.S. Corps of Engineers permit to reconstruct the dock.

 
 
(vii)
Such other conditions as the Bank shall reasonably require.

 
7.              This First Amendment may be executed in two or more
counterparts, and all counterparts taken together shall constitute one and the
same instrument.
 
8.               Except as otherwise specifically amended hereby, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect.
 
 
 
[Signatures on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
 
 

 
BORROWER:
BLACKWATER NEW ORLEANS, L.L.C.
      By:     Blackwater Midstream Corp., Manager      
By:  /s/ Dale Chatagnier                                      
 
Name: Dale Chatagnier
 
Title: Secretary
        BANK:
JPMORGAN CHASE BANK, N.A,
      By:  /s/ William C. Richard                                         
        Name:  William C. Richard
        Title:  SVP

 
 